      Case 1:17-cv-01597-CKK Document 198 Filed 03/22/19 Page 1 of 3



                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


 JANE DOE 2, et al.,

            Plaintiffs,

 v.                                                      Case 1:17-cv-01597-CKK

 PATRICK SHANAHAN, in his official
 capacity as acting Secretary of Defense, et
 al.,

            Defendants.


             DEFENDANTS’ REPLY IN SUPPORT OF THEIR RENEWED
               MOTION TO STAY THE PRELIMINARY INJUNCTION
                   AND REQUEST FOR EXPEDITED RULING

           The arguments in Plaintiffs’ Opposition to Defendants’ Renewed Motion to Stay the

Preliminary Injunction and Request for Expedited Ruling are meritless. First, Plaintiffs

acknowledge that the Supreme Court has issued stays of materially indistinguishable

injunctions in two related cases, Trump v. Karnoski, No. 18A625 (U.S. Jan. 22, 2019), and Trump

v. Stockman, No. 18A627 (U.S. Jan. 22, 2019), but note that the Chief Justice denied the

Government’s motion to stay the injunction in this case. Pls.’ Opp. 2, Dkt. 197; see also Plfs.’

Resp. to Defs.’ Notice 1 n.1, Dkt. 191. The Chief Justice’s denial of the Government’s stay

motion without comment and without even referring the motion to the full Court only

supports the Government’s position. Because the D.C. Circuit’s judgment had already vacated

the preliminary injunction, there was no need for the Supreme Court to grant further relief,

particularly given that the D.C. Circuit itself had denied the Government’s request for a stay

as moot. See Defs.’ Reply in Support of Their Notice 3-4, Dkt. 193. Plaintiffs never explain

why the Government is somehow in a worse position for having prevailed before the D.C.

Circuit.
     Case 1:17-cv-01597-CKK Document 198 Filed 03/22/19 Page 2 of 3



        Next, Plaintiffs argue that the Government has failed to show that it will suffer

irreparable injury or that the balance of equities favors the Government. See Pls.’ Opp. 2, 3.

However, the Supreme Court necessarily considered the injury to the Government, the

Plaintiffs, and the public interest in granting the Government’s stay motions in Karnoski, No.

18A625 (U.S. Jan. 22, 2019), and Stockman, No. 18A627 (U.S. Jan. 22, 2019). See San Diegans

for the Mt. Soledad Nat’l War Mem’l v. Paulson, 548 U.S. 1301, 1302 (2006) (Kennedy, J., in

chambers) (recognizing that the Supreme Court considers the balance of the equities when

considering whether to grant a stay); Hilton v. Braunskill, 481 U.S. 770, 776 (1987) (traditional

stay factors). There is no difference here, as the district court in Stone v. Trump, No 17-cv-2459

(D. Md. Mar. 7, 2019), Dkt. 249, recognized in staying the preliminary injunction in that case

in light of the Supreme Court’s stays in Karnoski and Stockman.

        Finally, Plaintiffs do not meaningfully engage with the four factors of the stay analysis,

see Nken v. Holder, 556 U.S. 418, 434 (2009), but rather take issue with the timing of Defendants’

stay motion. Because the Department of Defense’s (“DoD’s”) new policy has not yet gone

into effect and the military continues to maintain the Carter policy, the timing of Defendants’

stay motion is proper.1 And Plaintiffs do not even attempt to distinguish the Stone court’s

decision to stay the preliminary injunction in that case in its entirety based on the Supreme

Court’s stays in Karnoski and Stockman. Stone, No 17-cv-2459, Dkt. 249.

        For these reasons, the Court should reject Plaintiffs’ arguments. The Government



1
 Defendants respectfully maintain that the issuance of DoD’s Directive-type Memorandum
(DTM)-19-004 (“DTM”) on March 12, 2019 has not altered “the status quo with regard to
accession and retention that existed before the issuance of the Presidential Memorandum”
because it does not take effect until April 12, 2019. Order, Nov. 27, 2017, Dkt. 70. As ordered
by the Court, Defendants continue to comply with the “retention and accession policies
established in the June 30, 2016 Directive-type Memorandum as modified by Secretary of
Defense James Mattis on June 30, 2017.” Id. Accordingly, the mere announcement of the
DTM does not violate this Court’s injunction.
                                                2
     Case 1:17-cv-01597-CKK Document 198 Filed 03/22/19 Page 3 of 3



respectfully requests that this Court stay the preliminary injunction in its entirety pending

issuance of the D.C. Circuit’s mandate and any further appellate proceedings. In light of the

fact that DoD’s DTM-19-004, issued on March 12, 2019, is set to take effect on April 12,

2019, Defendants respectfully request an expedited ruling on this motion.




March 22, 2019                                Respectfully submitted,

                                              JOSEPH H. HUNT
                                              Assistant Attorney General
                                              Civil Division

                                              BRETT A. SHUMATE
                                              Deputy Assistant Attorney General

                                              JOHN R. GRIFFITHS
                                              Branch Director

                                              ANTHONY J. COPPOLINO
                                              Deputy Director


                                               /s/Andrew E. Carmichael
                                              ANDREW E. CARMICHAEL
                                              Trial Attorney
                                              United States Department of Justice
                                              Civil Division, Federal Programs Branch
                                              Tel: (202) 514-3346
                                              Email: andrew.e.carmichael@usdoj.gov

                                              Counsel for Defendants




                                             3
